        Case 2:20-cv-01198-MCE-AC Document 57 Filed 08/27/20 Page 1 of 1

 1
     Peter B. Langbord, Esq. SBN: 144319
 2   plangbord@foleymansfield.com
     Margaret I. Johnson SBN 137785
 3   mijohnson@foleymansfield.com
     Elizabeth J. Carpenter SBN 315674
 4   ejcarpenter@foleymansfield.com
     FOLEY & MANSFIELD, PLLP
 5   300 South Grand Avenue, Suite 2800
     Los Angeles, CA 90071
 6   Telephone: (213) 283-2100
     Facsimile: (213) 283-2101
 7
     Attorneys for Defendant
 8   VIAD CORP
 9                          UNITED STATES DISTRICT COURT
10                        EASTERN DISTRICT OF CALIFORNIA
11
12 DENNIS C. PAYNE and SUSAN                  Case No: 2:20-cv-01198-MCE-AC
13 PAYNE,
14           Plaintiffs,                      ORDER GRANTING DISMISSAL OF
                                              VIAD CORP
15         vs.

16 ABB,  INC., (sued individually and as
   successor-in-interest to BAILEY
17 METER CO.), et al.
18               Defendants.

19
           In accordance with the parties stipulation for dismissal pursuant to Federal Rule
20
     of Civil Procedure 41(a)(1), and good cause appearing, Defendant VIAD CORP is
21
     hereby dismissed from the above-captioned action, with prejudice, each party to bear
22
     their own costs. This case shall proceed on Plaintiffs’ remaining claims.
23
           IT IS SO ORDERED.
24 Dated: August 26, 2020
25
26
27
28

                                                                             2:20-cv-01198-
                         ORDER GRANTING DISMISSAL OF VIAD CORP
